Citation Nr: 0610656	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  99-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for residuals of a right foot fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's residuals of a right foot fracture are severe.  


CONCLUSION OF LAW

A 30 percent disability evaluation for residuals of a right 
foot fracture is granted.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 
(DC) 5284 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a right foot fracture, 
currently evaluated as 10 percent disabling under DC 5284 
(for foot injuries, other).  38 C.F.R. § 4.71a.  Under DC 
5284, a 10 percent rating is warranted when the disability is 
moderate.  A 20 percent rating is warranted when the 
disability is moderately severe and a 30 percent rating is 
warranted for a severe disability.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board notes that no other Diagnostic Code related to foot 
disabilities is applicable in this case, with the exception 
of DC 5280, unilateral hallux valgus.  However, the maximum 
available disability evaluation under DC 5280 is 10 percent.  
The RO chose a different DC in order to provide higher 
possible ratings if the veteran's residuals of a right foot 
fracture worsen.  Thus, application of DC 5280 is not 
warranted in this case.    See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

The veteran underwent a VA foot examination in October 2005.  
The examiner noted that in 2002, the veteran had exploratory 
surgery for pain in his right foot.  During the operation, 
the surgeon removed three cysts from his right forefoot.  In 
2003, the veteran had his right great toenail removed.  

The veteran walks with a cane, which the examiner noted as 
fairly effective in helping him walk.  He cannot stand for 
more than 15 to 30 minutes or walk more than a few yards 
without stopping to rest.  According to the October 2005 
examination, the veteran's foot is tender at all times along 
the metatarsophalangeal areas and the arch.  He has a history 
of right ankle swelling, and redness occurs on the dorsum and 
toes when he stands and walks.  His ankle experiences both 
weakness and fatiguability while standing or walking and he 
is in constant pain in his metatarsophalangeal joints and 
arch.  He has a history of arch spasms.  The veteran reported 
suffering from lack of endurance and incoordination, but this 
was not observed at the examination.  The examiner did not 
note any deformities or calluses.  

The examiner described the veteran's painful motion and 
tenderness as "severe."  His gait was described as 
antalgic, with poor propulsion.  The examiner also found 
evidence of abnormal weight bearing.  The veteran's 
circulation was normal.  The veteran has hallux valgus of the 
right foot, but no clawfoot deformity.  There is no evidence 
of malunion or nonunion of the tarsal or metatarsal joints.  

The veteran does not have any abnormal motion, edema, 
effusion, instability, abnormal masses, or atrophy in his 
right foot.  

The examiner noted that the veteran's disability "prevents" 
him from shopping, exercising, and engaging in sports 
activities.  The disability was indicated to have a 
"severe" effect on his ability to travel and drive.  It was 
noted that the disability has a "moderate" effect on his 
ability to do chores, engage in recreational activities, 
bathe, dress, use the toilet, and groom himself.  It has no 
effect on his ability to feed himself.  

In January 2004, the veteran had a resection of the first and 
second metatarsal cuneiform articulation on his right foot 
with an excision of a ganglion extensor hallucis longus 
tendon.  The surgery was performed by Dr. E. D., a private 
practitioner.  In March 2004, the veteran saw Dr. E. D. and 
complained of pain in his medial arch and at the first 
metatarsophalangeal joint with crepitus and pain on range of 
motion.  X-rays showed narrowing of the joint space at the 
first metatarsophalangeal joint with hammertoe deformities on 
four toes, as well as a bunion deformity.  

At his May 2005 video hearing, the veteran testified that he 
has used his cane for 15 years, and that he must use an 
electric scooter when he goes places that require him to be 
on his feet for prolonged periods of time.  The veteran's 
spouse testified that he takes Propoxyphene and Oxycodone for 
his foot disability, and the veteran stated that these 
medications make him feel drowsy to the point of not being 
able to function properly.  He described his foot pain as 
similar to a muscle cramp, "where it feels like the foot 
wants to curl up."  He also reported that his foot 
disability caused him to fall approximately once a month.  

The medical reports and the facts cited above provide 
positive evidence in favor of this claim.  The Board also 
finds that the medical reports are entitled to great 
probative weight.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's 
residuals of a right foot fracture more closely approximates 
a 30 percent rating.  Therefore, the preponderance of the 
evidence is in favor of this claim.  38 C.F.R. § 4.3.  

A 30 percent rating is the highest under DC 5284 (for foot 
injuries, other).  As noted above, the Board has reviewed the 
record and all other possible Diagnostic Codes. The Board 
notes that no other Diagnostic Code related to foot 
disabilities is applicable in this case, with the exception 
of DC 5280, unilateral hallux valgus, which does not provide 
for a 30 percent evaluation.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2001 and July 2003, as well as information 
provided in the July 2003, July 2004, and January 2006 
supplemental statements of the case (SSOC), the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the July 2003, July 2004, and January 2006 SSOCs 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued in 
December 1998, two years prior to the enactment of the VCAA.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, as the Board has already determined that the veteran 
has received all required VCAA notice, any defect in timing 
of the VCAA notice results in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, at 120-21.  However, the Board is satisfied that 
the April 2001 and July 2003 VCAA notices and the July 2003, 
July 2004, and January 2006 SSOCs otherwise fully notified 
the veteran of the need to give VA any evidence pertaining to 
his claim.  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard  4 Vet. 
App. at 392-94.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant the highest available 
disability evaluation for his residuals of a right foot 
fracture.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial). 

Beyond the above, the Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice has resulted 
in any prejudice to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the September 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

A 30 percent disability evaluation for residuals of a right 
foot fracture is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


